t c memo united_states tax_court estate of lea k hillgren deceased mark hillgren executor commissioner of internal revenue respondent petitioner v docket no filed date paul frederic marx for petitioner thomas j fernandez hieu c nguyen edwin herrera for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of lea k hillgren decedent mark hillgren executor and an accuracy- related penalty under sec_6662 of dollar_figure after concessions by the parties the issues for decision are whether an entity entitled the lea k hillgren partnership a california limited_partnership lkhp or partnership is a partnership that should be disregarded under sec_2036 in valuing seven properties in which decedent had an interest the effect of a business loan agreement bla between decedent and her brother on the value of four properties in which decedent had an interest respondent concedes that the estate is not liable for the accuracy-related_penalty under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference lea k hillgren decedent was a resident of california at the time of her death the executor of decedent’s estate her brother mark hillgren hillgren resided in california when the petition in this case was filed decedent’s background decedent graduated from california state university with a degree in restaurant and hotel management she was a restaurant manager for hamburger hamlet attended cooking school in france and was in the catering business at various times in and decedent was a professional snow skier later in her life she was a golfer during her life decedent owned various income-producing properties that she acquired through a combination of purchase and inheritance from her grandfather decedent did not marry and did not have any children decedent was treated for mental illness beginning in decedent’s psychiatrist dr carolyn hays hays practiced psychiatry in beverly hills california hays began treating decedent for depression in and treated her regularly beginning in decedent’s boyfriend in michael o’brien o’brien was a golf professional at decedent’s golf club o’brien was approximately years younger than decedent around date decedent ended her relationship with o’brien on date decedent attempted to commit suicide by intentional overdose of medications and alcohol and by carbon monoxide poisoning the attempt was unsuccessful because she was discovered by a police officer she was taken to hoag memorial hospital presbyterian hoag hospital in newport beach california and was admitted for treatment for a week or two at cedars sinai medical center cedars sinai in los angeles california decedent’s treating psychiatrist at cedars sinai and hays changed decedent’s medication prescribing a new antidepressant for her after decedent’s suicide attempt she tried to resume her relationship with o’brien the relationship did not continue and o’brien seemed to lose interest in decedent on date decedent was admitted to hoag hospital for pain in her arm and neck at the time she was taking five different medications decedent also suffered from a degenerative disc disease of the cervical spine on date decedent received a cervical epidural steroid for her back pain at hoag hospital on date at the age of decedent committed suicide by carbon monoxide poisoning according to hays several factors possibly contributed to decedent’s suicide including the relationship with o’brien the death of decedent’s cat and a combination of prescription medication that decedent was improperly taking decedent was survived by her parents carl c hillgren and kay schureman by her brother hillgren and by hillgren’s children sophia m hillgren and carl r hillgren the original lea k hillgren trust on date decedent established the lea k hillgren trust original trust under the original trust decedent could revoke or amend the trust in whole or in part during her lifetime decedent and hillgren were named as cotrustees of the original trust and hillgren was named as the beneficiary the schedule i attached to the original trust specified the property that was transferred to the trust and included shares of stock in sea shell properties limited sea shell limited and unspecified real_estate partnership interests on date decedent executed a durable_power_of_attorney appointing hillgren as her agent business entities prior to decedent as trustee of the original trust owned a california corporation sea shell limited in date sea shell limited dissolved and all of its assets were distributed to decedent as trustee of the original trust decedent then conducted business as a sole_proprietor under the name sea shell properties sea shell will be used to refer to sea shell properties and its predecessor and related entities that were essentially controlled by decedent and bore names used interchangeably in referring to decedent’s business activities on date after decedent’s death hillgren filed a fictitious business name statement in california for sea shell limited naming decedent as the registrant as of the date of decedent’s death hillgren had worked in the real_estate industry for years prior to date hillgren established merged and dissolved various entities some with similar names to conduct his real_estate activities in date one of hillgren’s entities seaward properties limited dissolved and its assets were distributed to seaward partners a california general_partnership owned percent by hillgren and percent by carl c hillgren seaward will be used to refer to seaward partners and its predecessor and related entities that were essentially controlled by hillgren from through hillgren held a general_partnership interest in two partnerships lkhp and seaward seaward also held general_partnership interests in three other partnerships at the date of decedent’s death hillgren had executed several certificates of partnership business loan agreement around date decedent and hillgren entered into the bla which was drafted by their attorney jeffrey walsworth walsworth the bla described a series of events occurring between decedent doing business as sea shell and referred to as the debtor and hillgren doing business as seaward and referred to as the lender the bla was signed by decedent and hillgren but was undated the term of the bla was for years the bla was never recorded several properties were the subject of the bla the bla discussed properties orange county properties as described in exhibit a and the university industrial park university property as described in exhibit b the orange county properties however were actually described in exhibit b whereas the university property was described in exhibit a because the exhibits were inadvertently switched when the bla was signed the orange county properties included properties on west collins avenue west collins north main street north main and north enterprise street enterprise in orange county california the bla provided that in exchange for the consideration given by hillgren decedent encumbered the orange county properties as collateral for the fulfillment of decedent’s obligations to hillgren hillgren also had the sole right and discretion to determine if and when any of the orange county properties should be sold for up to years after the date of the bla as stated in the bla hillgren would also provide dollar_figure million if necessary to maintain decedent’s financial obligations in the university property decedent granted to hillgren a 25-percent interest in all net cash sales refinance proceeds 25-percent lender interest from the university property the 25-percent lender interest was defined in the bla as any cash proceeds available from refinancing or cash from a sale of the property after payment of all preexisting debts the bla appointed hillgren as decedent’s attorney-in-fact for the duration of the contract pursuant to the bla decedent paid delinquent property taxes purchase of the university property the university property was a multitenant industrial park located in tempe arizona in date the university property was acquired by hillgren and decedent from the huettner limited_partnership huettner hillgren signed the purchase agreement as the buyer of the property the university property was purchased for dollar_figure with cash of dollar_figure assumption of the existing mortgage of dollar_figure safeco loan and assumption of a second mortgage previously carried by huettner of dollar_figure huettner loan the loans on the property were nonrecourse under the warranty deed for the property sea shell and seaward each held title to percent of the property on date a promissory note for the huettner loan made sea shell and seaward jointly and severally liable on the debt hillgren signed the promissory note as president and secretary of seaward and as vice president of sea shell on date seaward executed a quitclaim_deed where it relinquished its interest in the university property to sea shell the quitclaim_deed on the university property was not recorded until date financing of the university property the bla recited that hillgren had assisted decedent in her acquisition of the university property by lending her dollar_figure in decedent suffered a negative cashflow exclusive of depreciation exceeding dollar_figure on the university property after decedent continued to incur a negative cashflow on the property in due to the financial problems associated with the university property hillgren facilitated a loan of dollar_figure from louis puccio to decedent puccio loan on date in his capacity as trustee of the original trust hillgren signed a promissory note between louis puccio and sea shell the promissory note was secured_by a deed_of_trust on the north main property according to the bla by decedent owed dollar_figure to hillgren and dollar_figure on the puccio loan from through decedent continued to incur a negative cashflow on the property she did not pay the puccio loan and she continued to be indebted to hillgren the bla recited that as of decedent owed dollar_figure million on a first trust deed safeco loan and dollar_figure million on a second trust deed huettner loan both secured_by the property in addition to the puccio loan and her remaining debt of dollar_figure to hillgren in date the huettner loan and the puccio loan were to become due and payable but decedent was unable to pay the loans because of her negative cashflow on the property the bla provided that hillgren assist decedent in obtaining an extension of the puccio loan and that hillgren became a guarantor of the loan on date hillgren executed a forbearance and guaranty agreement on the puccio loan extending the collection of the principal of the loan until date hillgren also placed his assets as collateral on the puccio loan hillgren assisted decedent in obtaining a forbearance and extension on other loans as well including the huettner loan on date the terms of the huettner loan were modified reducing the amount of the loan to dollar_figure to secure the payment of the modified loan sea shell and seaward executed a second in priority deed on the arizona property and a deed_of_trust on the north main property in favor of huettner it is unclear from the exhibit whether the arizona property referred to is the same as the university property or is another property owned by nordica properties nordica a california general_partnership also owned by decedent and hillgren which owned properties in phoenix arizona on date hillgren and carl c hillgren modified the safeco loan by becoming guarantors of the loan reducing the interest rate and extending the maturity_date refinancing of the university property on date the university property was refinanced by lkhp when a new first mortgage in the amount of dollar_figure million was obtained from baltimore life_insurance co as a result of the refinancing the net cash proceeds totaled dollar_figure hillgren did not receive a distribution of loan proceeds during the refinancing in accordance with his 25-percent lender interest in proceeds from refinancing as provided by the bla in however in his capacity as general_partner of lkhp hillgren paid himself dollar_figure representing percent of the net loan proceeds from the refinancing of the university property the amended trust on date the original trust was amended and restated amended trust decedent and hillgren were named as cotrustees of the amended trust whereas hillgren was the beneficiary of the original trust hillgren and his two children were the beneficiaries of the amended trust the amended trust provided for payment of the estate’s expenses and taxes after decedent’s death the amended trust was funded by the items listed in schedule a schedule a included the orange county properties the university property a partnership_interest in nordica decedent’s personal_residence three other properties crescent bay railroad and manzanita and several additional assets including bank accounts also on date decedent executed a will naming hillgren and his children as the sole beneficiaries of decedent’s estate loans between decedent and hillgren over a number of years decedent and hillgren engaged in several loan transactions when one sibling needed money the other would lend money in hillgren was paying decedent percent interest whereas decedent was paying hillgren percent separate loan accounts were maintained for loans between decedent doing business as lkhp the amended trust or sea shell and hillgren doing business as seaward one account tracked the amounts borrowed by decedent from hillgren and another account tracked the amounts borrowed by hillgren from decedent the balances in the two accounts were reported separately in the general ledger and financial statements of lkhp and the amended trust sea shell’s balance sheets for through did not reflect accrued interest on the loans between decedent and hillgren nor was interest included in the balances of these loans when computing the net asset value of lkhp as reported on decedent’s estate_tax_return the accrued interest on the loans from seaward to sea shell was not paid until date and the accrued interest on the loans from sea shell to seaward was not paid until in date decedent sold a house and the proceeds were disbursed to seaward as the dollar_figure remaining principal on a loan and dollar_figure as a new loan to seaward at the time that the bla was signed if the balances in the accounts were netted seaward owed more money to sea shell than sea shell owed to seaward the partnership formation of lkhp decedent and hillgren formed lkhp with an effective date of date the term of the partnership was set for years walsworth represented both decedent and hillgren in the formation of the partnership decedent held a 95-percent capital interest and a 75-percent profit interest in lkhp decedent gave hillgren a 05-percent capital interest and a 25-percent profit interest in the partnership the term profit interest was defined in the partnership_agreement as a partnership_interest other than a capital interest which will give rise to a partnership capital_account only if and when there is future economic_income 25-percent profit interest the partnership_agreement also provided hillgren with percent of the amount if any by which the partnership profits from operations in any year exceeded profits from operations realized by decedent in from the properties transferred 25-percent operational interest the 25-percent operational interest was compensation to hillgren for time spent in the management of lkhp decedent made no other gifts of partnership interests decedent contributed seven properties the lkhp properties to lkhp as described in exhibit b to the partnership_agreement hillgren did not contribute any property to lkhp the seven lkhp properties that were contributed to the partnership at its formation included the three orange county properties and the university property that were already the subject of the bla and that were used to fund the amended trust in addition the other three properties that were contributed were the crescent bay railroad and manzanita properties in california that also previously were used to fund the amended trust after the initial contributions were made no additional property was transferred to the partnership decedent did not deed or transfer title to the seven lkhp properties to the partnership the partnership_agreement provided that title to any property that was contributed by a limited_partner and was deemed to be owned by the partnership would remain in the name of the limited_partner for the benefit of the partnership the leases that encumbered the lkhp properties were not formally assigned to lkhp prior to decedent’s death the leases remained in the name of decedent or in the name of sea shell after lkhp was formed the title remained in the name of decedent or sea shell in order to hide the change_of_ownership from the general_public and from the tenants of the properties under the partnership_agreement hillgren could conduct partnership business without disclosing the existence of the partnership the partnership was designed generally to be invisible to the public and to persons with whom decedent and hillgren did business on date decedent executed seven quitclaim deeds transferring her interest in the lkhp properties to the amended trust the deeds were unrecorded at the time of her death also on date decedent assigned her partnership_interest to the amended trust operation of lkhp the partnership_agreement provided that the general_partner need not open a bank account in the name of the partnership but could instead maintain the existing bank account that was used by sea shell and the amended trust as a result lkhp did not have a dedicated bank account during decedent’s lifetime decedent held a bank account at wells fargo bank wells fargo that operated under the name of the amended trust doing business as sea shell the wells fargo account was used for operation of lkhp lkhp’s financial statement dated date and its general ledger from january through date included decedent’s residence the mortgage on her residence and the mortgage and property_tax payments that were made on the residence decedent’s residence and the expenses attributed to the residence were removed from the ledger in a journal entry by an adjustment dated date the adjusted journal entry was not posted until after decedent’s death it was the practice of decedent and hillgren to post the opening entries on their accounting books anywhere from to months after the start of the year as a result the opening entries for lkhp were not made until after decedent’s death also the balance sheets ledgers and check registers that represented the financial information of lkhp were actually maintained under the name of sea shell after the formation of lkhp leases were executed on the lkhp properties in the name of sea shell also after the formation all contracts that were entered into for maintenance and improvement of the lkhp properties as well as all bills that were received were in names other than that of lkhp on date a check was issued under the name of sea shell to pay property taxes for various properties including manzanita and enterprise on date sea shell also paid for landlord’s insurance on the manzanita property after the formation of lkhp nordica completed refinancing of its properties during the loan application process it was represented to a mortgage broker walker mortgage and a lender homesteader’s life co that decedent owned and controlled all of the lkhp properties no mention was made to either the mortgage broker or the lender that the properties were restricted by the bla or that they were owned by lkhp the disclosure was not made to the lender because it might have caused the refinancing to fail there were no recorded minutes of any meetings of partners of lkhp on date after decedent’s death a certificate of limited_partnership was filed for lkhp with the california secretary of state lkhp distributions the partnership_agreement provided for distributions of cash at the sole discretion of hillgren as the general_partner from january through date decedent received distributions totaling dollar_figure hillgren did not receive any distributions during this period the distributions that were received by decedent during were made specifically to enable decedent to pay her living_expenses and she was dependent on the cashflow of the partnership to cover her personal expenses lkhp also paid the costs of the estate on date distributions in the amounts of dollar_figure and dollar_figure were made from the partnership to the amended trust the distributions were applied to pay installments of decedent’s estate_taxes due to the internal_revenue_service irs and to the california state treasurer from until distributions were consistently made from lkhp to the amended trust to continue payment of decedent’s estate_taxes to the irs and to the california franchise tax board management of the lkhp properties msl properties inc msl is a property management company in orange california with the same business address as hillgren debra gates gates is the president and registered agent of msl gates and decedent met in and became friends decedent appointed gates as an alternate under decedent’s durable_power_of_attorney for health care since msl was incorporated in msl continuously managed properties that were owned by hillgren family entities msl had approximately clients in addition to lkhp all of which were related entities of the hillgren family the related entities included among others the amended trust carl c hillgren hillgren hillgren’s children the mark hillgren children’s trust and seaward the duties that were performed by msl included_property management general office functions and bookkeeping gates worked with decedent in managing the properties and decedent would set parameters for gates’s responsibilities prior to the formation of lkhp msl managed the seven lkhp properties in msl continued to manage the lkhp properties after the formation of lkhp gates understood that lkhp was to continue using the wells fargo bank account used previously by sea shell and the amended trust after the partnership commenced to perform its bookkeeping duties msl gave each client an individual company number in order to keep their books the lkhp properties were managed under company number prior to the formation of lkhp from january through date the lkhp properties continued to be managed for lkhp under company number after formation of the partnership the books remained the same as before gates planned to make journal adjustments for the partnership for year-end tax_return purposes lkhp’s federal tax returns for lkhp filed a form_1065 u s partnership return of income return the return reported no ordinary_income to lkhp on lkhp’s schedule k partners’ shares of income credits deductions etc the partnership reported net_income from real_estate activities of dollar_figure depreciation of dollar_figure and distributions of dollar_figure on lkhp’s schedule_k-1 partner’s share of income credits deductions etc filed for the amended trust as a partner the partnership reported income from rental activities of dollar_figure depreciation of dollar_figure and distributions of dollar_figure the amended trust was allocated a 95-percent interest in lkhp the schedule_k-1 filed for hillgren reported income from rental activities of dollar_figure and depreciation of dollar_figure the schedule of activities that was filed with the return reported rental real_estate income or loss associated with the seven lkhp properties as allocated to both the amended trust and hillgren as reported on their respective schedules k-1 the partnership also filed a statement with the return notifying the irs that it intended to file an amended_return for lkhp filed an additional form_1065 as an amended_return first amended_return the first amended_return made an election to adjust the basis in the lkhp properties under sec_754 the schedule k and schedules k-1 remained the same as in the original return also for lkhp filed an additional form_1065 as an amended_return second amended_return the second amended_return was filed to correct the allocation of partnership income a sec_75 percent to the amended trust and percent to hillgren the schedules k-1 for the amended trust and for hillgren were adjusted for this change showing that the amended trust held a 0027-percent capital interest and a 75-percent profit interest and that hillgren held a 9973-percent capital interest and a 25-percent profit interest as a result the net_income from real_estate and the depreciation on the schedules k-1 were reallocated accordingly the reported distribution of dollar_figure to the amended trust remained allocated to the amended trust on the schedule_k-1 for lkhp filed a form_1065 return with attached schedule k reporting net_income of dollar_figure and distributions of dollar_figure the return’s schedule_k-1 for the amended trust reported allocations of dollar_figure of income in accordance with the 95-percent profit interest and the entire amount of the distribution hillgren’s schedule_k-1 reported dollar_figure in income and no distribution also for lkhp filed an amended form_1065 amended_return the amended_return reduced the net_income to dollar_figure and reported guaranteed payments to partners of dollar_figure the distribution remained unchanged similar to the second amended_return the amended_return reported a corrected allocation of the 25-percent profit interest to hillgren the income that was reported on the schedules k-1 was reallocated accordingly but the amount of the distribution to the amended trust remained the same for lkhp filed a form_1065 and an amended form_1065 to report again the corrected allocation of the profits interest and to report guaranteed payments to partners for and lkhp filed forms with the correct allocation of the profits interest and no amended returns were filed estate_tax_return on date the estate filed decedent’s form_706 united_states estate and generation-skipping_transfer_tax return estate_tax_return the estate provided financial statements and a summary of liabilities to higgins marcus lovett inc who prepared the appraisal higgins appraisal of decedent’s interest in lkhp the higgins appraisal was filed with the estate_tax_return the higgins appraisal was conducted on behalf of the estate by thomas e higgins t higgins an accredited senior appraiser of the american society of appraisers and by mark c higgins m higgins an accredited member of the american society of appraisers both t higgins and m higgins specialize in the business valuation discipline the appraisal was dated date but valued the partnership_interest as of date the estate’s attorney richard albrecht albrecht instructed the appraisers to value the interest as a limited_partnership_interest the higgins appraisal reported that the fair_market_value of decedent’s 95-percent limited_partnership_interest in lkhp on date was dollar_figure after discounts for lack of marketability and for lack of control on the estate_tax_return decedent’s gross_estate was reported as dollar_figure on date respondent commenced an examination of the estate_tax_return examination on date the irs sent an audit letter to maurice polner the accountant for the estate on date hillgren responded to questions that were posed by irs estate_tax attorney jay goldenberg goldenberg hillgren answered questions regarding the bla lkhp the appraisal of decedent’s interest in lkhp and a mortgage in response to questions regarding the bla hillgren told goldenberg that he did not know when the bla was signed and that walsworth drafted the agreement hillgren also told goldenberg that he complied with the requirements in the bla to extend the huettner and safeco loans hillgren stated that the only document that encumbered the properties that were subject_to the bla was the agreement itself hillgren stated that he took over management control of the properties subject_to the bla but that he also controlled the day-to-day management of decedent’s other properties not subject_to the bla in response to questions that were posed by goldenberg regarding lkhp hillgren explained the purpose of forming the partnership as lea suffered from depression she did not have a husband she was dating a young guy he was worried about his motives and she was worried too the partnership served as an asset protection hillgren gave the same answer in response to questions as to why they formed the partnership when hillgren was already managing decedent’s properties under the bla hillgren also stated that his rights under the bla were senior to the partnership_agreement and that he gave his consent for the transfer of the properties to lkhp on date a notice_of_deficiency was sent to the estate the notice increased the value of decedent’s interest in lkhp the notice determined decedent’s 95-percent interest in lkhp to be valued at dollar_figure based upon the undiscounted values of the lkhp properties the notice determined a deficiency in the estate_tax of dollar_figure the increased values as determined in the notice were not supported by independent appraisals because lkhp was not recognized as a valid partnership entity value of the lkhp properties as agreed by the parties the parties have stipulated the undiscounted values of decedent’s interest in the seven lkhp properties as follows property west collins enterprise north main university property manzanita crescent bay railroad total value dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure opinion burden_of_proof generally under sec_7491 in any court_proceeding if a taxpayer introduces credible_evidence with respect to any factual issue the burden_of_proof is shifted to respondent the burden shifts however only when the taxpayer has maintained all records and has cooperated with reasonable requests by respondent for witnesses information documents meetings and interviews sec_7491 see 116_tc_438 the parties dispute whether the burden shifts to respondent in this case the estate argues that respondent has the burden_of_proof because the estate has satisfied all of the conditions under sec_7491 the estate contends that it responded by fully cooperating with respondent’s requests for witness interviews and by responding to numerous requests for information and documents during audit respondent however argues that the estate did not comply with the substantiation and record-keeping requirement under sec_7491 and that the estate did not cooperate as required under sec_7491 respondent also argues that the estate failed to introduce credible_evidence stating instead that the estate has introduced evidence that is internally contradictory and inconsistent and not worthy of belief we agree with respondent that the estate’s evidence was sometimes inconsistent and that hillgren had made inaccurate and misleading representations prior to trial there is no evidence however that the testimony at trial was false or implausible respondent often objected to the estate’s proposed findings_of_fact on the ground that they are biased and self-serving this obvious comment is insufficient without more to contradict the estate’s testimony it is unnecessary however to prolong our discussion of burden_of_proof we decide the issues based on the preponderance_of_the_evidence sec_2036 we must decide whether the existence of lkhp will be recognized for estate_tax purposes respondent argues that the value of the properties that were transferred to lkhp is includable in decedent’s gross_estate under sec_2036 the estate argues however that lkhp was a valid partnership formed under california law and created as a premarital asset protection device under sec_2036 a decedent’s gross_estate includes the value of property interests transferred by the decedent during his or her lifetime if the decedent retained for life the possession or enjoyment of the property or the right to the income from the property or the right to designate the persons who would possess or enjoy the property or the income from the property the general purpose of sec_2036 is to include in a decedent’s gross_estate transfers of property that are essentially testamentary in nature estate of 762_f2d_1361 9th cir quoting 395_us_316 an asset transferred by a decedent during his or her lifetime is included in his or her gross_estate unless he or she absolutely unequivocally irrevocably and without possible reservations parts with all of his title and all of his possession and all of his enjoyment of the transferred property 335_us_632 under sec_2036 a transferor retains the enjoyment of the property transferred if there is an express or implied agreement at the time of the transfer that the transferor will retain the present economic benefits of the property even if the retained right is not legally enforceable see 114_tc_144 sec_20_2036-1 estate_tax regs in deciding whether there was an implied agreement the court considers all of the facts and circumstances surrounding the transfer and the subsequent use of the property see estate of reichardt v commissioner supra pincite where the decedent conveys all or nearly all of his or her assets to a_trust or partnership this may suggest an implied agreement that the decedent can continue to use the assets see id pincite sec_2036 applies not only if a transferor retains possession or enjoyment of property but also if a transferor retains the right to income from the property see sec_2036 estate of reichardt v commissioner supra pincite moreover if a decedent’s relationship to the assets transferred to a partnership remains the same after the transfer as it was before the transfer the value of the assets may be included in the decedent’s gross_estate see sec_2036 estate of reichardt v commissioner supra pincite sec_2036 does not apply if the transfer of property was part of a bona_fide sale in exchange for full and adequate_consideration a bona_fide sale is an arm’s-length business transaction between a willing buyer and a willing seller estate of reichardt v commissioner supra pincite the estate argues that there was no agreement express or implied that decedent would retain the possession control or enjoyment of or the right to the income from the partnership the estate contends that because the partnership was in existence for only months at the time of decedent’s death there was not enough time to establish a pattern of history or behavior from which respondent could imply an agreement respondent contends that shortly after decedent’s initial suicide attempt decedent executed her will the amended trust and the lkhp agreement thereby transferring substantially_all of her assets respondent argues that the practical effect of the partnership was minimal because decedent continued to be the sole economic beneficiary of the property that was contributed to the partnership formation of lkhp as a premarital asset protection device the estate contends that the creation of lkhp was motivated by legitimate business concerns and for premarital asset protection the estate further contends that decedent and hillgren negotiated the terms of the partnership_agreement at arm’s length under adverse economic interests first with respect to the claim that the partnership served as a premarital asset protection device respondent notes that decedent and her boyfriend broke up before her initial suicide attempt and that it was unclear from the record whether they were intending to get married respondent also notes that the estate made inconsistent representations during discovery and during trial as to whether decedent’s boyfriend was even aware of the partnership respondent further argues that as a premarital asset protection device the partnership_agreement would fail because decedent had the right to transfer her interest to a spouse and had the power to approve a transfer to her spouse there is nothing in the language of the lkhp agreement stating the reasoning behind the formation of the partnership the estate’s claim that the partnership served to protect decedent’s assets from an impending marriage to o’brien is unsupported by the record title to the properties remained solely in decedent’s name potentially within the reach of a spouse there is no evidence that o’brien knew of the existence of lkhp the partnership was intended to be largely invisible goldenberg testified that during the examination of the case the estate did not mention that the partnership_agreement was intended as a premarital tool the estate told goldenberg that the partnership served as an asset protection vehicle goldenberg further testified that if he had known of the premarital reason for the partnership_agreement he would have identified o’brien to interview him we are therefore not persuaded by the testimony that lkhp was formed to provide premarital asset protection second with respect to the estate’s claim that the partnership was formed as a result of arm’s-length negotiations we are not persuaded that decedent and hillgren acted at arm’s length the estate contends that hillgren made a significant contribution to the partnership to wit the services that he was to provide to the partnership as a general_partner with a 25-percent profit interest the estate argues that decedent and hillgren bargained over what his profit interest would be in the partnership the estate claims that the negotiation between decedent and hillgren distinguishes this case from that of estate of harper v commissioner tcmemo_2002_121 where the decedent stood on both sides of the transaction the record however indicates that hillgren was not only a general_partner in the partnership but was also cotrustee of the amended trust and a lender to decedent regarding the same properties that were transferred to the partnership at various times hillgren signed his name on documents as trustee of both the original and amended trusts as vice president of sea shell as an officer of seaward and as general_partner of lkhp as a result hillgren stood on every side of the transaction the same lawyer represented decedent and hillgren with respect to the formation of the partnership in addition the estate provided no corroboration of the negotiation between decedent and hillgren regarding hillgren’s interest hillgren ignored the terms of the partnership_agreement as it suited him further because the management functions did not change and were still performed by msl after the formation of the partnership it is hard to believe that hillgren contributed sufficient services at the formation of the partnership to warrant his 25-percent profits interest this case is further indistinguishable from estate of harper v commissioner supra as discussed below because of the commingling of funds the egregious disregard for the partnership form and the existence of post mortem accounting manipulations how formation of lkhp failed to alter decedent’s interest in this case neither decedent’s interest in the properties that were transferred to the partnership nor legal_title changed once the partnership was established msl provided the day-to- day management services for the properties both before and after the creation of the partnership the tenants of the lkhp properties were unaware of the supposed change in ownership decedent continued to use sea shell’s bank account for the partnership income contracts and leases that were executed after the formation of the partnership remained under sea shell’s name and bills remained in sea shell’s name representations were made to third parties including to a mortgage broker and a lender during the nordica refinancing that decedent owned and remained in control of the lkhp properties hays also testified that decedent did not expect that the partnership would change the relationship between decedent and hillgren or change decedent’s role in the management responsibility for her property moreover hillgren told goldenberg during the examination that he took over management control of the properties subject_to the bla and that he also controlled the day-to-day functions of decedent’s other properties this arrangement did not change as a result of the partnership_agreement respondent notes an apparent initial intent to transfer decedent’s personal_residence as shown in the partnership’s financial statements which were adjusted after decedent’s death the later adjustment was an attempt to reverse the initial commingling of funds between the partnership and decedent see eg estate of reichardt v commissioner t c pincite gates testified that she tracked the financial statements and kept the accounting books for the partnership exactly as she had for sea shell no changes were made until after decedent’s death this testimony does not explain how the personal_residence was not a partnership asset instead it demonstrates the estate’s complete disregard for the formalities of financial statements based on the record as a whole we reject the estate’s claims that the partnership_agreement changed any real relationship between hillgren and decedent or that it changed decedent’s interest in the properties distributions from lkhp the estate admits that decedent received all of the income distributed from the partnership in the months preceding her death the estate further admits that decedent was dependent on the cashflow from the partnership for her living_expenses the estate claims that presumably hillgren would have received cash distributions as well if decedent had remained alive through the end of the year in addition the estate claims that there was no history of disproportionate distributions because the months of partnership_distributions was too short to create a pattern respondent argues that there was an implied agreement as demonstrated by the record relating to the funding operations and distributions of the partnership so that decedent retained the right to the income of the partnership during decedent received dollar_figure in distributions from the partnership and hillgren received no distributions when questioned by the estate’s counsel hillgren described the situation surrounding the disproportionate distributions as follows would you tell us about those cash distributions q were they disproportionate and if so why to date to her date of death they were in fact a disproportionate i took no distributions she took all of them and why did you distribute entirely to her and q nothing to you well in that i had a percent--it was a a calculated number and we didn’t have--obviously the books--we were only five months into the or six months into the accounting year we had no information as to what my percent would be why didn’t you then withhold distributions to q either of you until those numbers could be calculated a well the distributions were discretionary on my part if we had erred and distributed too much for example it would have just gone against he--or would gone into my--added to my capital_account so it would have worked out in the end eventually if we had made that mistake and overdistributed well let’s see if i understand it why did you q distribute anything to her all of the--all of her income producing assets a were in the partnership so her--that’s what she needed to live on she wanted the income or those monies for living_expenses hillgren’s explanation only underscores the intention to use the partnership assets to support decedent further it is not apparent from the record that hillgren would ever have received a distribution from lkhp overall the record shows that the partnership_distributions were intended to provide decedent with her living_expenses further demonstrating that her relationship to the lkhp properties remained the same after formation of the partnership and that lkhp should be disregarded for estate_tax purposes formality of the lkhp agreement hillgren did not file a certificate of limited_partnership until respondent began examination of the estate’s return striking features of lkhp were the lack of formality surrounding the partnership the intention of the parties to keep the agreement largely invisible the apparent disregard of the agreement as situations arose and the restatements of the financial affairs by hillgren and representatives of the estate hillgren and albrecht took advantage of apparent inconsistencies in the partnership_agreement regarding hillgren’s interest when reporting hillgren’s interest on the estate_tax_return and on the partnership tax returns on the estate_tax_return the estate reported that hillgren had a 25-percent profit interest to increase the discount on the estate_tax on the other hand on the partnership tax_return hillgren reported a 05-percent profit interest so more income from the partnership could bypass him and go to the trust that provided for his children the discrepancy was not fixed until after the examination of the estate_tax_return had begun hillgren then caused amended partnership tax returns to be filed for and during trial albrecht was questioned by respondent as to why he took inconsistent positions on the estate_tax_return and on the partnership return regarding hillgren’s interest in the partnership albrecht testified that because decedent had died and because the amended trust provided for disposition of her estate to hillgren’s children the estate could essentially disregard the provisions of the partnership_agreement by interpreting hillgren’s partnership_interest in a way that would benefit his children and beneficiaries of decedent’s estate the income not allocated to hillgren would not flow through the partnership or subject him to income_tax on the distributions and ultimately would not pass through hillgren’s estate hillgren testified regarding the discrepancy on the returns as follows now you heard counsel for respondent in his q opening statement mention the fact that in the tax_return for the partnership your sister’s profit interest was shown at dollar_figure percent and yours was shown at either zero or dollar_figure percent instead of why was that that was based on a misinterpretation of the a agreement by rick albrecht he albrecht advised me that he thought the a agreement could be read either way that it was confused q either way being what with percent of profits and percent of the a increased profits as one way the other way was just percent of increased profits q a q but you knew better didn’t you well i had negotiated better yes what did you know it to be a well that there wa sec_25 percent both percents apply the percent of operational profits and the percent of increased profits so that when mr albrecht told you that in his q opinion it could be interpreted differently why didn’t you object well he pointed out that the difference basically a goes--the percent of operation profits would go to my children there’s an estate_tax benefit in interpreting it that way q and so you accepted that yes that was his advice at the time and i a accepted it hillgren further testified during cross-examination by respondent’s counsel as follows now let’s talk about your meeting with q mr albrecht i think we said--i think you testified in direct examination that when mr albrecht told you of his interpretation of the agreement that there was a conflict and that the agreement was susceptible of an interpretation whereby your profits interest was limited to what the sec_3_4 provision said ie of any post-‘96 increases did you agree with that interpretation that was not how i had understood the document to a be but he told me that that--it could be interpreted that way and that the benefits of using that interpretation would be because basically that percent would belong to my children it would be beneficial if lea were still alive and mr albrecht had told q you that that was his interpretation what would have been your response oh absolutely not i mean that would be a cheating money from lea q a q that would be what that would be cheating her of money of-- cheating her or cheating you well it would be--yeah i’m sorry cheating me of a money so why did you go along with mr albrecht’s q interpretation he--well first of all lea was dead so it was a not an issue between she and i it was basically an issue between my children and i and it would be beneficial for my children to have that percent not me the estate contends that hillgren received faulty legal advice that induced him to take advantage of an ambiguity in the partnership_agreement for a tax_benefit the estate further contends that the faulty advice created the inconsistency between the estate_tax_return and the partnership tax returns hillgren however was sophisticated in real_estate and business matters and was aware that albrecht was interpreting the partnership_agreement in a way that was incorrect during trial hillgren admitted that he knew better and that he had negotiated better yet he was willing to take the inconsistent positions on the returns knowing that it would benefit his children and implicitly that he would avoid or reduce tax on the distributions respondent also questioned why albrecht instructed m higgins to appraise the limited_partnership_interest as though hillgren had a 25-percent profit interest although the partnership tax returns were filed with a 05-percent interest respondent’s questions related to a letter written by albrecht to higgins marcus lovett inc regarding how to appraise hillgren’s interest albrecht testified as follows you advised mark higgins to appraise the q partnership_interest as though mark hillgren had a percent profits interest in the partnership correct well i don’t know if i did or not or whether a i’m-- you can take a minute and look at the letter if q you need to well i don’t know--i just don’t recall i--this a letter is obviously written as a response to the report that they had written and i would have to compare it to the report to see what i actually recommended by this i--it’s obviously something that i had my office type up and i signed the letter but i would have to look at the report to compare it to what i was really trying to accomplish here albrecht’s explanation of his instructions was evasive at best and further demonstrates the estate’s inconsistency with regard to the partnership overall in addition hillgren and decedent had a history of producing incorrect or incomplete financial records hillgren and gates both testified that sea shell’s balance sheets and financial records had arbitrary and imperfect numbers hillgren described financial statements that were produced by msl in as follows they are strictly an arbitrary--they’re not based on appraisal they’re not based on cost they’re not based on anything other than an arbitrary--well a guesstimate per foot value times the number of feet for each location as the market collapsed in the early ‘90s we did not adjust these down t hey had been used for external purposes despite their inaccuracies the balance sheets were used for external purposes they were provided to the lender during the refinancing of the nordica properties to show that decedent had equity in the university property for example sea shell’s balance_sheet as of date as provided to respondent during the audit represented that the value of the university property was dollar_figure the safeco and huettner loans were shown on the balance_sheet in the amounts of dollar_figure and dollar_figure respectively the balance_sheet therefore indicated that the university property had approximately dollar_figure million in equity hillgren represented in the bla and during trial however that the university property was underwater because the debt exceeded the equity at the time that hillgren and decedent entered into the bla conclusion the estate claims that decedent was in excellent physical health on new antidepressant medication and not contemplating suicide and that therefore the partnership was not an alternate testamentary vehicle the evidence contradicts this claim shortly before her death decedent attempted suicide was on various medications was under the care of a psychiatrist and suffered from severe pain due to degenerative disc disease after her initial suicide attempt lkhp was formed decedent and hillgren started many businesses over the years and disregarded entities as they saw fit making various situational representations ie statements about their property ownership and values to support a then existing purpose without regard to accuracy even the stipulated facts contain inconsistencies regarding entity names and dates of creation and dissolution the stipulations of the parties were often contradicted by the documents that were provided by hillgren hillgren and the estate’s representatives continued to disregard the lkhp agreement both prior to and after decedent’s death the value of the properties that were transferred to the partnership is includable in decedent’s gross_estate under sec_2036 the properties are included in the estate at the fair_market_value on the date of decedent’s death subject_to the effect of the bla valuation of the properties the parties have stipulated the undiscounted values of all seven properties in which decedent had an interest three of the properties manzanita crescent bay and railroad are not subject_to the bla the three properties will therefore be included in the value of the estate at stipulated values of dollar_figure dollar_figure and dollar_figure respectively property is included in the gross_estate at its fair_market_value which is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_20_2031-1 estate_tax regs 94_tc_193 the determination of fair_market_value is a question of fact estate of newhouse v commissioner supra pincite during trial we received reports and testimony from expert witnesses we evaluate the opinions of the experts based on the qualifications and reasoning of each expert and on all other credible_evidence in the record see 116_tc_121 we are not bound by the expert opinions and we may determine value based on our own examination of the record it is the responsibility of the parties to instruct the experts of all the relevant facts that might affect the valuation 92_tc_312 if the parties fail to provide the experts with complete information concerning material facts or reasonable assumptions to be made the reliability of the experts is undermined prior to trial respondent instructed his experts to value the lkhp properties as if the bla encumbered only the university property at the conclusion of testimony in this case the court agreed with the estate’s contention that the exhibits to the bla were inadvertently switched and that the bla encumbered the orange county properties as well as the university property the court further concluded that the bla did not terminate at decedent’s death nonetheless in the briefs respondent argues that the bla should be disregarded that the bla terminated at the death of decedent that the exhibits to the bla were not mistakenly switched and that the bla encumbered only the university property the estate contends that the bla was a contract for services provided by hillgren who would facilitate the forbearance and extensions of the puccio huettner and safeco loans a loan guaranty agreement where hillgren agreed personally to guarantee the puccio and safeco loans a loan agreement where hillgren extended a dollar_figure million line of credit to decedent and a security_agreement encumbering the three orange county properties giving hillgren the authority for years to determine whether to sell any of the four properties subject_to the bla and to grant an irrevocable power_of_attorney to hillgren for the duration of the ownership of the properties because hillgren had performed under the agreement he was entitled to be compensated under it regardless of the death of decedent we agree with the estate’s analysis respondent contends that the bla was superseded by the lkhp partnership_agreement and the estate argues that the subject matter of each agreement was separate we have decided that the partnership_agreement was not respected by decedent or hillgren and will be disregarded the bla however had apparent business purposes moreover a hypothetical buyer would not disregard or ignore the bla see estate of newhouse v commissioner supra pincite estate of hall v commissioner supra pincite as a result we value the university property and the orange county properties subject_to the effect of the bla the higgins appraisal attached to the estate_tax_return assumed based on albrecht’s erroneous instructions that hillgren held a 25-percent operational interest and a 05-percent profit interest the higgins appraisal essentially used the existence of the bla as a factor in determining the discounts to apply to decedent’s partnership_interest carsten hoffman senior vice president of fmv opinions inc of irvine california prepared three appraisals for the estate during trial preparation the hoffman appraisal relied on information that was provided by hillgren and by the estate’s representatives and relied on the property values that were used in the higgins appraisal the first report dated date appraised the value on date of the orange county and university properties as subject_to the bla hoffman appraisal the other two appraisals valued partnership interests that are irrelevant at this point in our analysis the hoffman appraisal determined that because of the bla an investor in the real_estate lacked control of and marketability of the investments in the real_estate the report compared these restrictions to those based on limited_partnership interests in real_estate holding partnerships the report also applied additional discounts for lack of voting rights the hoffman appraisal made the assumption that the bla was fully transferable to a third-party upon giving notice and that the bla remains in full force and effect upon such transfer the hoffman appraisal took into consideration that the exhibits to the bla were transposed in addition the hoffman appraisal considered that a hypothetical willing buyer would know of the existence of the bla raynor klaris klaris and john a thomson thomson of klaris thomson schroeder inc prepared two appraisal reports for respondent respondent’s appraisal klaris has been in the appraisal business since and is a senior accredited member of the american society of appraisers with a specialty in business valuations thomson has been an appraiser since and received his accredited senior appraiser designation in business valuations and intangible properties in thomson is also a real_estate appraiser both of respondent’s appraisals assumed that the bla affected only the university property and not the orange county properties as in estate of hall v commissioner supra although respondent’s experts were qualified they were hindered in their valuation by respondent’s incorrect instructions regarding the effect of the bla the university property the parties agree that the undiscounted value of decedent’s interest in the university property is dollar_figure based on the terms of the bla hillgren held a 25-percent lender interest in the net_proceeds from sale or refinancing of the university property the hoffman appraisal therefore reduced the value of the university property by percent to represent hillgren’s interest respondent’s appraisal also reduced the value of the university property representing the 25-percent lender interest as a result the value of the university property becomes dollar_figure the value to which the parties agree the issue then becomes whether any additional discounts should be applied for lack of marketability lack of control or lack of voting rights the hoffman appraisal compared the university property to real_property limited_partnerships comparable partnerships with revenues less than dollar_figure million and with debt to total adjusted capital greater than percent the discounts of the comparable partnerships ranged from percent to percent and had a median of percent the hoffman appraisal also compared the university property to comparable partnerships with net asset values less than dollar_figure million and with debt to total adjusted capital greater than percent the discounts that were applied for the comparable partnerships ranged from percent to percent and had a median discount of percent the hoffman appraisal also compared the university property to comparable partnerships based on performance as measured by distributions the discounts for the comparable partnerships ranged from percent to percent and had a median of percent in each of the three comparisons the hoffman appraisal concluded that the university property was a less attractive investment than the comparable partnerships taking into account the comparable partnerships as well as other factors regarding the university property’s marketability the hoffman appraisal applied a combined discount for lack of control and lack of marketability of percent the hoffman appraisal also applied a 5-percent discount for lack of voting rights the hoffman appraisal therefore applied a total combined discount of percent to the university property in addition to the discount representing the 25-percent lender interest the significant discount that was applied to the university property was due in part to the high level of debt on the property respondent’s appraisal used a discounted net asset value approach and reduced the value of the university property by a 10-percent minority interest discount and a 35-percent discount for lack of marketability the minority discount was determined by comparing the university property to closed-end equity funds and real_estate_investment_trusts and by taking into consideration the effect of the bla the lack of marketability discount was determined by comparing six separate independent studies of restricted_stock transactions the discounts that were applied by respondent’s appraisal allowed for an overall combined discount of percent the estate’s brief points out that respondent’s appraisal contains incorrect assumptions about cashflow and the effect of the bla the estate’s suggested 50-percent discount for lack of control and lack of marketability would not reduce the value of the properties below the value reported on the estate_tax_return the estate is not seeking to establish a value less than that reported on the estate_tax_return the hoffman opinion on discounts is reasonable and is not contradicted by reliable evidence thus we adopt it see eg estate of hall v commissioner t c pincite the orange county properties the hoffman appraisal used a similar analysis for the orange county properties as it used for the university property looking to discounts for comparable partnerships therefore the hoffman appraisal applied a 35-percent combined discount for lack of marketability and lack of control on the west collins property a 35-percent combined discount on the enterprise property and a 40-percent combined discount on the north main property the hoffman appraisal also used an additional 5-percent discount for lack of voting rights on each of the three properties respondent’s appraisal did not discount the three orange county properties based on the effect of the bla thomson testified that had he assumed that the bla also encumbered the orange county properties the orange county properties would also be discounted but at a different discount than that determined for the university property thomson estimated discounts of percent on west collins percent on north main and percent on enterprise because the difference between the parties’ discounts on the orange county properties is insubstantial we accept the estate’s discounts of percent percent and percent for west collins north main and enterprise respectively the estate’s experts suggest an additional discount of percent for lack of voting rights thomson testified that an additional lack of voting rights discount would be appropriate between percent and percent and thus did not disagree with the estate’s experts thus we accept the 5-percent discount for lack of voting rights conclusion we conclude that the properties in which decedent had an interest should be valued and discounted in accordance with this opinion but not reduced below the value reported on the estate_tax_return we have considered all of the remaining arguments made by both parties for a result contrary to that expressed herein and to the extent not discussed above they are irrelevant or without merit to reflect the foregoing and to give effect to the stipulations by the parties decision will be entered under rule
